Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, species c and species f (claims 1-8 and 10-11) in the reply filed on December 22, 2020 is acknowledged.  Claims 9 and 12-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. Since the restriction requirement properly made, the restriction requirement is now made final.
Priority
The claim to priority to 62/484,513 filed on April 12, 2017 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on October 3, 2018 and December 22, 2020 have been considered by the Examiner.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” has been used to designate both “upper surface” and “central portion” (Fig. 5; Par. 22).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 
Claim 10 is objected to because of the following informalities: the claim should be written which is including all the limitation of the claim that it depends from.  Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kurara et al. (US Pub. 2005/0040155) discloses a unit for varying a temperature of a test piece and testing instrument incorporating same.  Burr et al. (US Pub. 2007/0039943) discloses a heating tool.  Saule et al. (US Pub. 2008/0217319) discloses a method and device for thermal treatment of substrate.  Goto .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        
3/30/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761